Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2006

In Re: Sontag
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5448




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Sontag " (2006). 2006 Decisions. Paper 1016.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1016


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-159                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-5448
                                    ________________

                                IN RE: FRANK SONTAG,
                                             Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                         (Related to W.D. Pa. No. 97-cv-00349)
                      _____________________________________

                     Submitted Under Rule 21, Fed. R. App. Pro.
                                 March 23, 2006
        Before:    ROTH, FUENTES AND VANANTWERPEN, Circuit Judges.

                                  (Filed: May 31, 2006)


                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Frank Sontag pleaded no contest to state charges arising from the sexual assault of

his stepdaughter. The United States District Court for the Western District of

Pennsylvania denied his habeas corpus petition, and we declined to issue a certificate of

appealability. Sontag has filed a petition for a writ of mandamus pursuant to 28 U.S.C. §

1651 asking us to order the District Court to “address the state and local frauds,” “correct

                                             1
all the court records,” and “determine the real parties of interest in this fraud scheme.”

Sontag also asks that we issue “indictments[] to resolve these issues,” “make sure that

any State which refuses to uphold the United States Constitution faces the wrath of the

Federal Courts,” and “set up procedures that will prevent this heinous activity from

happening in the future.” Petition at 19.

       Mandamus is a “drastic remedy” which is generally used to “‘confine an inferior

court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its

authority when it is its duty to do so.’” Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976)

(citations omitted). Only “‘exceptional circumstances amounting to a judicial

“usurpation of power”’” warrant the use of this extraordinary remedy. Id. (citation

omitted).

       Even if the relief sought were within this Court’s authority, a petition for a writ of

mandamus is not the proper vehicle for Sontag’s claims. Most of them were previously

raised in his appeal of the District Court’s denial of his habeas petition. The fact that

Sontag was unsuccessful in that appeal is not grounds for pursuing mandamus relief. In

his single new argument, Sontag contends that the District Court based its denial of his

claims on a misunderstanding of the state court record with regard to certain testimony

given by the victim at the preliminary hearing. He alleges that this misunderstanding is

due to fraud on the part of the government. However, these arguments are more properly

brought in an appeal or a motion for reconsideration. A mandamus petition is not a



                                               2
substitute for an appeal; if a petitioner can obtain relief by an ordinary appeal, a court will

not issue the writ. See In Re Ford Motor Co., 110 F.3d 954, 957 (3d Cir. 1997).

       Accordingly, we will deny the petition.




                                              3